DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendments to the specification filed 9/9/2022 are acceptable and have been entered.

Terminal Disclaimer
The terminal disclaimer filed on 9/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,589,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Court et al. (PG PUB 2007/0250006).
Re claim 13, Court discloses an apparatus 10 (Fig 1A) for use in connection with a medical procedure involving an implement (as seen in Fig 1b; it is noted that the italicized phrase constitutes a functional recitation and, therefore, “an implement” is not a part of the claimed invention), comprising: disposable means 12 (Fig 1A) for receiving the implement (Para 40); a counter 140+160 (Fig 3; Para 41,43) for counting a linear distance the implement moves through the disposable means for receiving the implement (Para 43); and a display 14 (Fig 1A) for displaying the linear distance (Para 33).
Re claim 18, Court discloses that the counter is adapted for use with a catheter as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention; this limitation is met in view of Fig 1b and Para 3).
Re claim 19, Court discloses that the counter is adapted for use with a guidewire as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention; this limitation is met in view of Fig 1b and Para 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508) in view of Court et al. (PG PUB 2007/0250006).
Re claim 1, Ullrich discloses an apparatus (insertion sheath 110 as well as its contents including rollers 112a,112b, as seen in Fig 2a; it is noted that all reference characters cited below refer to Fig 2a unless otherwise noted) for use in connection with a medical procedure involving an implement (Para 26; it is noted that the phrase “for use in connection with a medical procedure involving an implement” is a functional limitation and, therefore, “an implement” is not a part of the claimed invention), comprising: a tubular body 110 having a first end wall (facing to the right in Fig 2a, labeled in Fig A below), a second end wall (facing to the left in Fig 2a, labeled in Fig A below) and a sidewall (the structure of the tubular body 110 itself, as seen in Fig 2a) defining an interior passage (within which surgical tool 120 extends in Fig 2a) extending from the first end wall to the second end wall (as seen in Fig 2a) and adapted for receiving the implement (as seen in Fig 2a, implement 120 is received therein), the interior passage having an inlet (the opening at the “first end wall”, seen in Fig 2a and Fig A below) and an outlet (the opening at the “second end wall”, seen in Fig 2a and Fig A below); a counter (112a+112b+ the “sensors” disclosed in Para 27) for counting a linear distance the implement moves through the interior passage (Para 27, “one or both rollers 112a,b are coupled to sensors […] configured to transmit a sensor signal to a processor to indicate a movement or position of the roller based on a corresponding movement of the surgical tool 120”). Ullrich discloses a display 356 (Fig 4a) for displaying information to a surgeon (Para 43), but does not disclose that this display is on the sidewall of the tubular body or that the display is for displaying the linear distance. Court, however, teaches a substantially similar apparatus 10 (Fig 1A) comprising a body 12 (Fig 1A) having a first end wall (facing right in Fig 1A with inlet 18a directly thereon, as seen in Fig 1A), a second end wall (facing left in Fig 1A with outlet 18b directly thereon, as seen in Fig 1A) and a sidewall (the portion of body 12 between the two end walls, comprising the walls facing upward, out of the page, downward and into the page in Fig 1A) defining an interior passage (as seen in Fig 1B), a counter 140+160 (Fig 3; Para 41,43) for counting a linear distance that an implement moves through the interior passage (Para 43), and a display 14 (Fig 1A) for displaying the linear distance (Para 33) on the sidewall of the body (as seen in Fig 1A) for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include a display on the sidewall, as taught by Court, for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5).

    PNG
    media_image1.png
    545
    757
    media_image1.png
    Greyscale

Re claim 2, Ullrich discloses that the counter comprises a tracking device 112a, 112b connected to the tubular body (as seen in Fig 2a) and adapted for tracking an amount the implement moves through the interior passage (Para 27).
Re claim 3, Ullrich discloses that the tracking device comprises one or more rotatable rollers 112a, 112b projecting into the interior passage and arranged for engaging the implement (as seen in Fig 2a, Para 27).
Re claim 4, Ullrich discloses that the tracking device comprises a sensor (“sensors”, Para 27).  
Re claim 5, Ullrich discloses that the counter is adapted for use with a catheter as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention, but Para 30 states that the implement could be a “catheter”).  
Re claim 6, Ullrich discloses that the counter is adapted for use with a guidewire as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention; since a guidewire having the same dimensions as implement 120 could be used in place of implement 120, this limitation is met).
 Re claim 8, Ullrich discloses that the tubular body is annular (as seen in Fig 2a).  
Re claim 9, Ullrich/Court disclose all the claimed features but does not explicitly disclose that the tubular body is plastic. However, it would have been an obvious matter of design choice to modify Ullrich/Court to include the tubular body such that it is plastic since applicant has not disclosed that forming the tubular body of plastic solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of the tubular body being plastic, this particular configuration is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tubular body to include plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Re claim 10, Ullrich/Court discloses all the claimed features except explicitly disclosing that the tubular body has a length of 1-2 cm. However, it would have been an obvious matter of design choice to modify Ullrich/Court to include the tubular body with a length of 1-2 cm since applicant has not disclosed that having such a length solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this length, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify the tubular body to have a length of 1-2 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Re claim 11, Ullrich/Court discloses all the claimed features except explicitly disclosing that the tubular body has a diameter of 1-2 cm. However, it would have been an obvious matter of design choice to modify Ullrich/Court to include the tubular body with a diameter of 1-2 cm since applicant has not disclosed that having such a diameter solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this diameter, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify the tubular body to have a diameter of 1-2 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Re claim 12, Ullrich as modified by Court in the rejection of claim 1 above discloses a kit, comprising: a first catheter 120 (Fig 2a; “catheter”, Para 32) adapted for performing a first intervention at a first location in a vascular space (it is noted that the italicized phrase constitutes a functional recitation; Para 30); a second catheter 130 (Fig 2a; “deflectable catheter”, Para 32)) adapted for performing a second intervention at the first location (it is noted that the italicized phrase constitutes a functional recitation; Para 32) and the apparatus of claim 1 (see the rejection of claim 1 above).
Re claim 13, Ullrich discloses an apparatus (insertion sheath 110 as well as its contents including rollers 112a,112b, as seen in Fig 2a; it is noted that all reference characters cited below refer to Fig 2a unless otherwise noted) for use in connection with a medical procedure involving an implement (Para 26; it is noted that the phrase “for use in connection with a medical procedure involving an implement” is a functional limitation and, therefore, “an implement” is not a part of the claimed invention), comprising: disposable means 110 (it is noted that any structure is “disposable” since a user can choose to dispose of it after use) for receiving the implement (as seen in Fig 2a, the disposable means receives implement 120 therethrough); a counter (112a+112b+the “sensors” disclosed in Para 27) for counting a linear distance the implement moves through the disposable means for receiving the implement (Para 27, “one or both rollers 112a,b are coupled to sensors […] configured to transmit a sensor signal to a processor to indicate a movement or position of the roller based on a corresponding movement of the surgical tool 120”). Ullrich discloses a display 356 (Fig 4a) for displaying information to a surgeon (Para 43), but does not disclose that this display is part of the apparatus or that the display is for displaying the linear distance. Court, however, teaches a substantially similar apparatus 10 (Fig 1A) comprising a body 12 (Fig 1A) having a first end wall (facing right in Fig 1A with inlet 18a directly thereon, as seen in Fig 1A), a second end wall (facing left in Fig 1A with outlet 18b directly thereon, as seen in Fig 1A) and a sidewall (the portion of body 12 between the two end walls, comprising the walls facing upward, out of the page, downward and into the page in Fig 1A) defining an internal passage (as seen in Fig 1B), a counter 140+160 (Fig 3; Para 41,43) for counting a linear distance that an implement moves through the internal passage (Para 43), and a display 14 (Fig 1A) for displaying the linear distance (Para 33) on the sidewall of the body (as seen in Fig 1A) for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include a display on the sidewall, as taught by Court, for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5).
Re claim 14, Ullrich discloses that the disposable means for receiving the implement comprises a tubular body 110 having a first end wall (facing to the right in Fig 2a, labeled in Fig A below), a second end wall (facing to the left in Fig 2a, labeled in Fig A below) and a sidewall (the structure of the tubular body 110 itself, as seen in Fig 2a) defining an internal passage (within which surgical tool 120 extends in Fig 2a) extending from the first end wall to the second end wall (as seen in Fig 2a) and adapted for receiving the implement (as seen in Fig 2a, implement 120 is received therein), the internal passage having an inlet (the opening at the “first end wall”, seen in Fig 2a and Fig A below) and an outlet (the opening at the “second end wall”, seen in Fig 2a and Fig A below). As set forth in the rejection of claim 13 above, Ullrich does not disclose a display on the sidewall. However, as set forth above, Ullrich teaches providing a display 14 (Fig 1A) for displaying the linear distance (Para 33) on the sidewall of the body (as seen in Fig 1A) for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich to include a display on the sidewall, as taught by Court, for the purpose of allowing the operator to monitor the progress of the implement during operation without requiring them to turn away from the area where their attention should be directed (Para 5).
Re claim 15, Ullrich discloses that the counter comprises a tracking device 112a, 112b connected to the tubular body (as seen in Fig 2a) and adapted for interfacing with the implement to track an amount the implement moves through the interior passage (Para 27).
Re claim 16, Ullrich discloses that the tracking device comprises one or more rotatable rollers 112a, 112b projecting into the interior passage and arranged for engaging the implement (as seen in Fig 2a, Para 27).
Re claim 17, Ullrich discloses that the tracking device comprises a sensor (“sensors”, Para 27).  
Re claim 18, Ullrich discloses that the counter is adapted for use with a catheter as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention, but Para 30 states that the implement could be a “catheter”).  
Re claim 19, Ullrich discloses that the counter is adapted for use with a guidewire as the implement (as set forth in the rejection of claim 1 above, “the implement” is not a part of the claimed invention; since a guidewire having the same dimensions as implement 120 could be used in place of implement 120, this limitation is met).

Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PG PUB 2011/0178508)/Court et al. (PG PUB 2007/0250006) in view of Hosch (US Pat 1,403,164).
Re claims 7 and 20, Ullrich discloses that the counter comprises two rollers 112a,112b (Fig 2a) arranged circumferentially around the interior passage at equal intervals (as seen in Fig 2a, the rollers are 180 degrees apart) for engaging the implement when positioned in the interior passage (as seen in Fig 2a), but does not explicitly disclose a third roller such that three rollers are arranged at intervals of  approximately 120 degrees. Hosch, however, teaches a counter that comprises three radially projecting rollers (Page 1, Lines 101-108) for engaging an implement when positioned through a passage for the purpose of limiting the lateral movement of the implement in any direction (Page 1, Lines 106-108). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich/Court to include three rollers instead of two, as taught by Hosch, for the purpose of limiting the lateral movement of the implement in any direction (Page 1, Lines 106-108). Since Ullrich discloses equally spacing the two rollers, one of ordinary skill in the art would recognize that it would have been obvious to space the three rollers equally, resulting in intervals of 120 degrees, as well.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ullrich (PGPUB 2011/0178508)/Court et al. (PG PUB 2007/0250006) in view of Kim et al. (PG PUB 2010/0198227).
Re claim 9, as set forth above, Ullrich/Court disclose all the claimed features but does not explicitly disclose that the tubular body is plastic. Kim, however, teaches providing a body 130 (Fig 1) of a measurement device such that it is made of plastic (Para 53) for the purpose of ensuring that the apparatus is chemically inert to sterilization fluids (Para 53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ullrich/Court to include the tubular body such that it is plastic, as taught by Kim, for the purpose of ensuring that the apparatus is chemically inert to sterilization fluids (Para 53).

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that the invention of claim 13 is not disclosed in the above-cited Court et al. reference and asserts that item 12 of Court is not “disposable”. The Examiner respectfully disagrees. One of ordinary skill in the art would recognize that any apparatus is considered “disposable” as long as it is capable of being disposed of, whether it be a size allowing a user to manually throw it into a trash can or a size requiring a truck to carry it to a landfill, or whether it include inexpensive manufacturing components or expensive manufacturing components. Based on Fig 1B and the way that housing 12 is disclosed throughout the specification, one of ordinary skill in the art would recognize that there is nothing preventing housing 12 from being disposed of if the user chooses to do so. 
Applicant argues that “nowhere has the Examiner established that Ullrich is reasonably pertinent to the problem presently revolved, or that it would have logically commanded itself to the present inventor’s attention”. The Examiner respectfully notes that this argument is moot since the Ullrich reference is analogous art as it is from the same field of endeavor as the claimed invention (that field dealing with the insertion and/or removal of instruments to/from the body). Only when art is not from the same field of endeavor does it need to be reasonably pertinent to the particular problem faced by the inventor. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Applicant argues that the motivation cited by the Examiner for why one of ordinary skill would have found it obvious to modify Ullrich in view of Court is “not a reason with a rational underpinning that would motivate a skilled artisan to combine the reference teaching for several reasons”. 
Applicant’s first reason is that “there is simply no need whatsoever to provide a way to monitor the progress of the implement” since “Ullrich is concerned with providing haptic feedback rather than visual feedback”. The Examiner respectfully disagrees. Ullrich does not disclose that the haptic feedback provides information regarding a linear distance that the implement moves through the interior passage as Court’s display does. Rather, Ullrich discloses that the haptic feedback provided to the user indicates contact between the implement and an organ is made (Para 22), is based on an angle of the implement relative to an organ (Para 22), is provided when the actuators within the tubular body are in motion (Para 27), is based on a bending of the instrument (Para 31), indicates a sensed voltage (Para 38), indicates too much power is applied or too much tissue may have been ablated (Para 42), or indicates an error has occurred (Para 42). Therefore, modifying Ullrich to include a display for displaying the linear distance that the implement has moved through the interior passage achieves a benefit by providing a type of information to the user that is not already provide by Ullrich.
Applicant’s second reason is that “the suggestion of the need to provide a counter […] is simply an observation of the reason for the Court invention, rather than a reason a skilled artisan would be motivated to combine the reference teachings” and “there is simply no evidence whatsoever that a clinician using the Ullrich device would be distracted, since there is no mention of the ‘visual reading of a scale’” as recited in Court. The Examiner respectfully disagrees. Although Ullrich does not refer to a scale located on the instrument as in Court, Ullrich does refer to data being displayed on a display 356 separate from the apparatus 110 to “provide information to a surgeon or other operation of the system” (Para 43, describing the system seen in Fig 4a). Because this display 356 is separate from the apparatus 110, one of ordinary skill in the art would recognize that in order to view the information on the display 356, the user must take their eyes off of the apparatus 110. Therefore, the benefit taught by Court resulting from placing a display on the apparatus itself would also apply to Ullrich since, just like the “visual reading of a scale” would remove the user’s eyes from the apparatus, so would the looking at a display 356 separate from the apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783